DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/20/2020, has been entered.

     Claims 6, 8, 9, 11-14, 16-19, 24-41, 43-47, 49-50, 54 and 57 have been canceled. 

     Claims 3-5, 7, 10, 15, 20-23, 42, 51, 53, 55, 56, 58 and 59 have been amended.

     Claim 60 has been added.

     Claims 1-5, 7, 10, 15, 20-23, 42, 48, 51, 53, 55, 56 and 58-60 are currently under Restriction Requirement set forth herein.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:

     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)  A product and a process specially adapted for the manufacture of said product; or
     (2)  A product and process of use of said product; or
     (3)  A product, a process specially adapted for the manufacture of the said product, and a use 
            of the said product; or
     (4)  process and an apparatus or means specifically designed for carrying out the said 
            process; or
     (5)  A product, a process specially adapted for the manufacture of the said product, and an 
            apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-5, 7, 10, 15, 20-23, 51, 53, 55, 56, 58-60 drawn methods of treating comprising administer an anti-C5 antibody.          

    Group II, claims 42, 48, drawn to anti-C5 antibodies and kits comprising an anti-C5 antibody.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/US2018057760, filed 04/20/2020, in the instant application,
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.
      See Written Opinion.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 

      In addition to electing a Group from above,
      A)  Applicant is required to elect whether the anti-C5 antibody further comprising a variant 
            human Fc constant region that binds to human neonatal FcRN as recited in claim 2 OR 
            does NOT further comprise the variants recited in claim 2

            It is noted that the claims of Group II do not recite this variant currently.









           applicant is required specific species from the following.

           i) applicant is required whether the method comprises discontinuing treatment with a /the 
               first antibody (eculizumab or ravulizumab) and switching the patients to a different 
               complement inhibitor OR
              the method does NOT discontinue a / the first antibody such that the treatment does 
              NOT switch to a different complement inhibitor.

               If applicant elects discontinuing the first anti-C5 antibody to a different complement  
               inhibitor, 
               then applicant is required to elect a species another complement inhibitor from those 
               recited in claims 55-56 or paragraphs [0070] or [0205] of the specification.
  
              Applicant should be clear in the specificity of the “different complement inhibitor” and    
              clarify the nature of the structure of the inhibitor (e.g., antibody, etc.), 
              provided that there is if written supported by the specification.


       C)  In addition to electing species from (A) and (B),
             then applicant is required to elect a specific complement-associated disorder from those claimed (disorder / disease from PNH, aHUS or disclosed in paragraphs of the specification on the specific cancer being treated from claim 21 and paragraphs [0071], [0206] of the specification (e.g., HELLP syndrome, sepsis, etc.).

     These species of disorders are patentably distinct because they differ in etiologies and therapeutic endpoints. Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     These species are directed to different methods with respect to complement inhibitor, each method is patentably distinct.  The complement inhibitor different structure and modes of action and do not have a common structure for a common utility.  In turn, the distinct inhibitors, method step, and/or endpoints require separate and distinct searches.  As such, it would be burdensome to search these Inventions together.

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 51 is generic, for example.




6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.
     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.  The examiner has required restriction between product and process claims with respect to Groups I and I. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 14, 2022